Citation Nr: 0815313	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss disability. 

3.  Entitlement to service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2004 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not engage in combat. 

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.  

3.  PTSD is not attributable to service.  

4.  Bilateral hearing loss disability did not manifest in 
service.  

5.  Bilateral hearing loss disability is not attributable to 
service.

6.  Left knee disability did not manifest in service.  

7.  Left knee disability is not attributable to service.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in May 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the veteran was scheduled for 
a travel board hearing in January 2008 but he failed to 
appear.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for his PTSD and left knee disability 
claims.  However, the Board finds that a VA examination is 
not necessary in order to decide these claims.  There are two 
pivotal cases which address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas v. Principi, 18 Vet. 
App. 512 (2004), the Court held that a VA examination is 
necessary when the record: (1) contains competent evidence 
that the veteran has persistent or recurrent symptoms of the 
claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for a left knee disability and the 
veteran has not provided sufficient evidence to corroborate 
his claimed stressors for his PTSD claim.  The Board finds 
that there is no credible evidence showing that the claimed 
PTSD and left knee disability were incurred in service or is 
related to a service connected disability.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

Service connection for an organic disease of the nervous 
system, including sensorineural hearing loss, may be granted 
if manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

        Analysis	

Service Connection for PTSD

Initially, the Board observes that there is no evidence 
showing that the veteran engaged in combat with the enemy.  
During the RO hearing the veteran reported combat related 
events, but later maintained that he was not in combat per 
se.  The veteran's service personnel records do not show that 
he received any citations or awards for participation in 
combat with the enemy and no other evidence has been 
submitted to show that he participated in combat.  Based upon 
the veteran's testimony and official records we conclude that 
he did not engage in combat and that the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

The veteran has alleged that he is entitled to service 
connection for PTSD.  An issue before the Board is whether 
the veteran's claimed in-service stressor actually occurred 
and whether there is a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  After a careful review of the record, the Board 
finds that none of the veteran's claimed stressors have been 
verified.  For that reason, the evidence is against an award 
of service connection for PTSD.  

In a November 2004 notice of disagreement, the veteran 
reported being in Vietnam for a day or two.  He reported 
being told to go the bunker but he was scarred to move.  
However, he later found out that had he went he might have 
died because it was a "boobie trap."  The next day the 
veteran reported being shipped to Cameron Bay where he 
functioned as a machine gunner on about one or two missions.  
The veteran reported being moved again to a new base which is 
where he maintains that while changing a tire a rocket came 
down and blew up the dispatch office.  The veteran further 
reported that an object blew up the tire, scarred him and 
when he calmed down he felt a burning sensation in his left 
knee.  The veteran further contends that while in service he 
had a good friend named Johnny who was in the accident 
underneath the fuel truck.  The veteran reported that he was 
unable to help Johnny and is unsure if Johnny lived or died.

At the RO hearing in April 2005, the veteran reported 
witnessing four people die from rocket fire.  He further 
reported witnessing someone get killed when he was attacked 
while changing a tire at the motor pool.  He maintained that 
the person was a sergeant of the motor pool that was 
connected to theirs and that the person was hit directly and 
killed.  The veteran maintained that he did not know him, but 
had only seen him.  

Although the veteran's reports eventful exposure and 
witnessing death, the veteran's claimed stressors remain 
unverified.  There is no credible supporting evidence.  The 
veteran has provided a history of having experienced 
stressful events in service, the details of which are not 
confirmed.  The veteran was asked for more detailed 
information concerning his claimed stressors.  However, he 
did not respond with further details that would allow for any 
meaningful research.   

The Board has considered the statements of the veteran.  
However, the Board is not required to accept a veteran's 
uncorroborated account of his military experiences.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  A noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).  

The Board concludes that the record does not contain evidence 
that tends to establish the criteria for establishing service 
connection for PTSD.  The Board finds that there is no 
credible supporting evidence of a stressor.  There is no 
independent corroboration of his claimed stressors.  
Furthermore, his statements have been vague and are 
insufficient to establish a meaningful search.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Service Connection for Bilateral Hearing Loss Disability

The veteran is seeking service connection for bilateral 
hearing loss disability.  The veteran has alleged that his 
hearing loss is a consequence of service.  Having reviewed 
the evidence pertaining to the veteran's claim, the Board has 
concluded that service connection for bilateral hearing loss 
disability is not warranted.  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of hearing loss.  At 
separation, the veteran's hearing was normal with auditory 
acuity of 15/15 in each ear.  According to the veteran, he 
became aware of his hearing loss in 1987.  

The veteran was afforded a VA compensation and pension 
examination in April 2005.  During this examination, the 
veteran reported a history of noise exposure in service as a 
truck driver.  The veteran was noted as having significant 
post service noise exposure while employed as an asphalt and 
boiler room worker for 11 years, electric installation line 
worker for six months, groundskeeper for two years, and 
extruder operator for 10 years.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
50
55
LEFT
20
20
15
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
veteran was diagnosed with moderate, high frequency, 
sensorineural hearing loss bilaterally.  Based on review of 
the veteran's records, the examiner opined that it is not 
likely that the hearing loss was incurred in service and that 
it is more than likely the result of post service noise 
exposure.  

The Board notes that the veteran has established a current 
hearing loss disability in accordance with VA regulation.  
See 38 C.F.R. § 3.385.  The veteran's VA compensation and 
pension examination showed an assessment of bilateral hearing 
loss and that auditory thresholds at 3000 and 4000 were 
greater than 40 decibels.  
Because the veteran has established bilateral hearing loss 
disability, this case hinges on whether the veteran's 
disability is service related.  

The evidence establishes that the veteran's current hearing 
loss disability is not service related.  Based on review of 
the veteran's claims file, the VA compensation and pension 
examiner opined that it is not likely that the hearing loss 
was incurred in service and that it is more than likely the 
result of post service noise exposure.  As noted, the 
veteran's ears were reported normal at separation.  The Board 
also notes that the veteran filed a claim for service 
connection for hearing loss about 33 years after separation 
from service.  Although the veteran attributes his current 
hearing loss disability to noise exposure in service, the 
Board finds that the opinion of the VA examiner is consistent 
with the historic record and is more probative as to the 
origin of the veteran's hearing loss.  

The Board has considered the statements made by the veteran 
linking his current hearing loss disability to in-service 
noise exposure.  However, the Board has placed greater 
probative value on the opinion proffered by the VA examiner 
and the historical record.  The Board is aware that the 
ability to perceive sound come to a layman through his 
senses.  Therefore, although a layman is not competent to 
establish the presence of disability within the meaning of 
38 C.F.R. § 3.385, a layman is competent to report a 
decreased ability to hear sound.  See Layno, supra.  However, 
as set forth above, the more probative evidence shows that 
the veteran's current bilateral hearing loss disability was 
not manifest during service or for many years thereafter.  

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability.  
Thus, service connection is denied. 

Service Connection for Left Knee Disability 

The veteran is seeking service connection for left knee 
disability, which he believes is a consequence of service.  
After careful review of the record, the Board finds against 
the veteran's claim.  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of a left knee injury.  At 
separation, examination of the lower extremities was normal 
and the veteran noted that he was in good health.  He also 
denied a history of a trick or locked knee.  

The veteran maintains that during service, while fixing a 
tire, rocket fire came down and a tire blew up in front of 
him.  He realized they were under a small attack, retrieved 
his weapon and got on the firing line.  When things calmed 
down, he said he had blood on his knees.  The veteran 
maintained that he self-treated but found out years later 
that he had shrapnel pieces still in his left knee.  

Outpatient treatment records show that as of August 2002 the 
veteran was diagnosed with septic arthritis of the left knee.  
Although the evidence indicates that the veteran has a left 
knee disability, there is no competent evidence linking the 
veteran's left knee disability with service.  The Court has 
held that in order to establish service connection, there 
must be evidence of both a service- connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Here, while the evidence of record shows that 
the veteran has a left knee disability, there is no competent 
evidence that establishes a nexus, or link, between the 
condition and the veteran's military service other than his 
own statements.  

The Board has considered the various statements made by the 
veteran linking his left knee disability to service.  To the 
extent that the veteran asserts that his left knee disability 
is attributable to an injury in service, the Board concludes 
that his assertion is unsupported by reliable evidence and is 
not credible.  As noted, service medical records are negative 
for any complaints, findings or diagnoses of a left knee 
injury and the separation examination of the lower 
extremities was normal.  In fact, when provided an 
opportunity to report a history, he certified that he did not 
have a trick or locked knee, bone or joint deformity or 
lameness.  There is also a remarkable lack of corrobative 
evidence within years of separation from service.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The Board also notes that there has never been 
proof of a shrapnel injury.  

The preponderance of the evidence is against the claims for 
service connection for PTSD, bilateral hearing loss and left 
knee disabilities.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2007).  
Accordingly, service connection is denied.  




ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss disability is 
denied. 

Service connection for left knee disability is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


